Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Benihana Inc. (the “Company”) on Form 10-Q for the period ended October 11, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jose I. Ortega, Vice President - Finance and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jose I. Ortega Jose I. OrtegaVice President - Finance and Chief Financial Officer November 24, 2009
